Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a method of manufacturing, but the body of each claim fail to provide any actual method steps.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 32, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
5. 	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson US 10,718,094 in view of Vodicka US 5,966,764.  Nelson teaches a method of manufacturing a tub girder type bridge, they do not disclose deck spans up to 110’.  However, Vodicka teaches it is known that rolled beam bridges, such as box girders, tube girders etc. are commonly used for short bridge spans between 50-150’.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the bridge of Nelson up to a length of 150’, as taught by Vodicka in order to facilitate crossing over roadways, rivers etc.
s 1, 4, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Nelson US 20180135261.
Oudheusden, Jr. et al. discloses a method of manufacturing a modular steel bridge deck comprising:
Providing a concrete deck layer (16).  See Fig. 3.
Providing a flat steel deck plate (8).
Welding series of trapezoidal steel ribs (9) to the bottom of the deck plate.  See Col. 2, lns. 1-10, 21-70.
What Oudheusden, Jr. et al. does not disclose is the use of shear studs.
However, Nelson teaches it is known to provide cambered tub girders (11) with shear studs (11, 12) configured to improve bonding a concrete deck (2) to the tub girders.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a modular steel bridge of Oudheusden, Jr. et al. with the step or mounting shear studs to tub girders, as taught by Nelson in order improve the lifespan of the bridge.

With respect to claims 20-23 Oudheusden, Jr. et al. discloses the bridge deck can be prefabricated and a top course (16) can be placed on the steel deck plate (8) either off-site or on-site.  Col. 2, lns. 58-70.

7. 	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Nelson US 20180135261 as applied to claim 1 above, and further in view of Quinonez et al. US 8,925,132.
.

8. 	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Nelson US 20180135261 as applied to claim 1 above, and further in view of Vodicka US 5,966,764.
Oudheusden, Jr. et al. in view of Nelson disclose a tube girder type bridge but only disclose a preferred bridge length of 56’.  However, Vodicka teaches it is known that rolled beam bridges, such as box girders, tube girders etc. are commonly used for short bridge spans between 50-150’.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the bridge of Oudheusden, Jr. et al. in view of Nelson up to a length of 150’, as taught by Vodicka in order to facilitate crossing over roadways, rivers etc.

9. 	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Nelson US 2018/0135261 as applied to claim 1 above, and further in view of Burnett GB 1562688.
.  

10. 	Claims 5-10, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Nelson US 2018/0135261 as applied to claim 1 above, and further in view of Vincent US 2009/0077758.  Oudheusden, Jr. et al. in view of Nelson disclose a tub girder type bridge wherein the tub girders are selectively deformed to produce a camber along the length of the girders. But do not disclose how the girders are made.  However, Vincent teaches it is known that sheet metal can be formed into a variety of shapes, for use as girders either by hot formed rolling, cold formed rolling or by a brake press operation.  See [0064-65].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tub girders of Oudheusden, Jr. et al. in view of Nelson by cold rolling, as taught by Burnett in order to facilitate complex bending into a predetermined shape.  

With respect to claims 10 although Oudheusden, Jr. et al. in view of Nelson do not disclose how the girders are made, Vincent teaches it is known that sheet metal can be .
	
11. 	Claim 11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. ‘361 in view of Nelson ‘261 and Vincent US2009/0077758 as applied to claim 10 above, and further in view of Vodicka US 5,966,764.  While Oudheusden Jr. et al. in view of Nelson and Vincent teach a method of manufacturing a tub girder type bridge, they do not disclose deck spans up to 110’.  However, Vodicka teaches it is known that rolled beam bridges, such as box girders, tube girders etc. are commonly used for short bridge spans between 50-150’.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the bridge of Oudheusden, Jr. et al. in view of Nelson up to a length of 150’, as taught by Vodicka in order to facilitate crossing over roadways, rivers etc.

12. 	Claim 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Burnett GB 1562688.
Oudheusden, Jr. et al. disclose a tub girder type bridge but do not disclose how the girders are made.  However, Burnett teaches it is known that sheet metal can be cold .  

13. 	Claims 24, 28, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Vincent US 2009/0077758.  Oudheusden, Jr. et al. disclose a tub girder type bridge. But do not disclose how the girders are made.  However, Vincent teaches it is known that sheet metal can be formed into a variety of shapes, for use as girders either by a brake press operation.  See [0064-65].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tub girders of Oudheusden, Jr. et al. by any of the methods taught by Vincent, in order to facilitate complex bending into a predetermined shape.  

14. 	Claim 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Burnett GB 1562688 as applied to claim 24 above and further in view of Nelson US 20180135261.
Oudheusden, Jr. et al. in view of Burnett disclose a tub girder type bridge but do not disclose forming a camber in the girders.  However, Nelson teaches it is known that girders can be selectively cambered to increase the load strength of the bridge.  Therefore, it would have been obvious to one of ordinary skill in the art before the .

15. 	Claims 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Vincent US 2009/0077758 as applied to claim 24 above and further in view of Nelson US 20180135261.
Oudheusden, Jr. et al. in view of Vincent disclose a tub girder type bridge wherein the tub girders are formed into a variety of shapes, for use as girders either by hot formed rolling, cold formed rolling or by a brake press operation.  See [0064-65].   What Oudheusden, Jr. et al.  in view of Vincent do not disclose is producing a camber in the girders.  However, Nelson teaches it is known that girders can be selectively cambered to increase the load strength of the bridge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tub girders of Oudheusden, Jr. et al. in view of Vincent, with a camber as taught by Nelson in order to maximize the load strength of the bridge.

16. 	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Burnett GB 1562688 as applied to claim 24 above and further in view of Vodicka US 5,966,764.  While Oudheusden Jr. et al. in view of Burnett teach a method of manufacturing a tub girder type bridge, they do not disclose deck spans up to 110’.  However, Vodicka teaches it is known that rolled beam bridges, such as box girders, tube girders etc. are commonly used for short bridge .

17. 	Claims 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudheusden, Jr. et al. US 3,302,361 in view of Vincent US 2009/0077758 as applied to claim 24 above and further in view of Vodicka US 5,966,764.  While Oudheusden Jr. et al. in view of Vincent teach a method of manufacturing a tub girder type bridge, they do not disclose deck spans up to 110’.  However, Vodicka teaches it is known that rolled beam bridges, such as box girders, tube girders etc. are commonly used for short bridge spans between 50-150’.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the bridge of Oudheusden, Jr. et al. in view of Vincent up to a length of 150’, as taught by Vodicka in order to facilitate crossing over roadways, rivers etc.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/15/2022